            Case 2:21-cv-01350-JAD-DJA Document 17 Filed 08/22/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Dr. Amber Hull,                                           Case No.: 2:21-cv-01350-JAD-DJA

 4           Plaintiff
                                                                       Remand Order
 5 v.
                                                                     [ECF Nos. 2, 10, 13]
 6 Sunshine Valley Health Care-Wesley J.
   Robertson M.D. Prof. Corp; et al,
 7
          Defendants
 8

 9          Plaintiff having shown that this court lacks subject-matter jurisdiction over this matter,

10 and as defendant does not oppose the motion to remand, IT IS HEREBY ORDERED that:

11      •   Plaintiff’s Motion to Remand [ECF No. 13] is GRANTED;

12      •   The Clerk of Court is directed to REMAND this case back to the Eighth Judicial

13          District Court, Department 27, Case No. A-21-836557-C, and CLOSE THIS CASE;

14      •   All other motions [ECF Nos. 2, 10] are DENIED as moot and without prejudice; and

15      •   Plaintiff’s request for an award of fees and costs is denied as the request does not satisfy
16          Local Rule 54-14.
17          Dated: August 22, 2021
18                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23
